DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2017 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the term “optimized” is a relative term which renders the claim indefinite.  The term “optimized” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, 
Dependent claim 19-20 are rejected for dependency of independent claim 18. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed towards non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subjected matter because the claimed invention is directed towards signals per se.

Looking to the originally filed specification, paragraph [0087] discloses “The computer readable storage medium can be , for example , but is not limited to , an electronic storage device , a magnetic storage device , an optical storage device , an electromagnetic storage device , a semiconductor storage device , or any suitable combination of the foregoing” of claim 18 and its dependents may encompass transitory signals, and is thus directed towards signals per se. Examiner suggests amending claim 18 and its dependents to recite “a non-transitory computer readable storage medium having program instructions”.  Appropriate correction is required.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed system can be implemented purely in software. Claim 18 recites “…a computer readable storage medium having program instructions” the claims are directed to program, not the medium thus the claims can still be construed as purely software. Software per se that is not tied to a tangible medium, such as a computer readable storage medium, is non-statutory subject matter. MPEP §2106 clearly lists “computer program per se” as non-statutory. Examiner suggested to amend claim 18 as “a non-transitory computer readable storage medium having program instructions”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breckenridge et al. (US Pat No. 8595154 B2). 
Regarding claim 1
Breckenridge teaches a system, comprising: a memory that stores computer executable components; (col 22 lines 5-12 “As used herein, the terms “machine-readable medium’ “computer-readable medium” refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”)
a processor that executes computer executable components stored in the memory, (col 22 lines 5-12 “As used herein, the terms “machine-readable medium’ “computer-readable medium” refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”)
wherein the computer executable components comprise: a computational resource component that collects computational resource data associated with a group of computing devices that performs a machine learning process; (col 6 lines 30-40 “Referring to FIG.4, training data (i.e., initial training data) is received from the client computing system (Step 402). For example, the client computing system 202 can upload the training data to the predictive modeling server system 206 over the network 204 either incrementally or in bulk (i.e., as batch). As describe above, if the initial training data is uploaded incrementally, the training data can accumulate until a threshold volume is received before training of predictive models is initiated. The training data can be in any convenient form that is understood by the modeling server system 206 to define a set of records, where each record includes an input and a corresponding desired output.”)
a batch interval component that determines, based on the computational resource data, batch interval data indicative of a time interval to collect data for the machine learning process; (col 4 lines 42-49 “The training data 106a can also include new training data that can be uploaded from the client computing system 104a as additional training data becomes available. The client computing system 104a may upload new training data whenever the new training data becomes available on an ad hoc basis, periodically in batches, in a batch once a certain Volume has accumulated, or otherwise.”)
and a machine learning component that provides the batch interval data to the group of computing devices to facilitate execution of the machine learning process based on the batch interval data. (Col 4 lines 51-60 “One or more computers in the data center 112 can run Software that uses the training data to estimate the effectiveness of multiple types of predictive models and make a selection of a trained predictive model to be used for data received from the particular client computing system 104a. The selected model can be trained and the trained model made available to users who have access to the predictive modeling server system 109 and, optionally, permission from the client entity that provided the training data for the model.”)
Regarding claim 11
Claim 11 recites analogous limitations to independent claim 1 and therefore is rejected on the same ground as independent claim 1. 

Regarding claim 9 
Breckenridge teaches the system of claim 1. 
Breckenridge further teaches wherein the batch interval component determines the batch interval data based on the computational resource data (col 4 lines 23-30 “A client entity—an individual or a group of people or a company, for example—may desire a trained predictive model that can receive input data from a client computing system 104a belonging to or under the control of the client entity and generate a predictive output. To train a particular predictive model can require a significant Volume of training data, for example, one or more gigabytes of data.”)
and historical data associated with the group of computing devices. (Col 6 lines 57-65 “In this example, the client computing system 202 provides a web-based online shopping service. The training data includes multiple records, where each record pro vides the online shopping transaction history for a particular customer. The record for a customer includes the dates the customer made a purchase and identifies the item or items purchased on each date. The client computing system 202 is interested in predicting a next purchase of a customer based on the customer's online shopping transaction history.”) 
Regarding claim 18
Breckenridge teaches a computer program product facilitating optimized machine learning, (col 5 lines 4-15 “Advantageously, when handling large Volumes of training data and/or input data, the processes can be scaled across multiple computers at the data center 112. The predictive modeling server system 109 can automatically provision and allocate the required resources, using one or more computers as required. An operator of the client computing system 104a is not required to have any special skill or knowledge about predictive models. The training and selection of a predictive model can occur “in the cloud', i.e., over the network 102, thereby lessening the burden on the client computing system's processor capabilities and data storage, and also reducing the required client-side human resources.”)
the computer program product comprising a computer readable storage medium having program instructions embodied therewith, (col 22 lines 5-12 “As used herein, the terms “machine-readable medium’ “computer-readable medium” refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”)
the program instructions executable by a processor to cause the processor to: collect, by the processor, (col 22 lines 5-12 “As used herein, the terms “machine-readable medium” “computer-readable medium” refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”)
computational resource data associated with a group of computing devices that performs a machine learning process; (col 6 lines 30-40 “Referring to FIG.4, training data (i.e., initial training data) is received from the client computing system (Step 402). For example, the client computing system 202 can upload the training data to the predictive modeling server system 206 over the network 204 either incrementally or in bulk (i.e., as batch). As describe above, if the initial training data is uploaded incrementally, the training data can accumulate until a threshold volume is received before training of predictive models is initiated. The training data can be in any convenient form that is understood by the modeling server system 206 to define a set of records, where each record includes an input and a corresponding desired output.”)
determine, by the processor, (col 22 lines 5-12 “As used herein, the terms “machine-readable medium” “computer-readable medium” refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”) batch interval data based on the computational resource data, 
(col 4 lines 42-49 “The training data 106a can also include new training data that can be uploaded from the client computing system 104a as additional training data becomes available. The client computing system 104a may upload new training data whenever the new training data becomes available on an ad hoc basis, periodically in batches, in a batch once a certain Volume has accumulated, or otherwise.”)
and modify, by the processor, (col 22 lines 5-12 “As used herein, the terms “machine-readable medium” “computer-readable medium” refers to any computer program product, apparatus and/or device (e.g., magnetic discs, optical disks, memory, Programmable Logic Devices (PLDs)) used to provide machine instructions and/or data to a programmable processor, including a machine-readable medium that receives machine instructions as a machine-readable signal.”) the machine learning process performed by the group of computing devices based on the batch interval data. (Col 4 lines 51-60 “One or more computers in the data center 112 can run Software that uses the training data to estimate the effectiveness of multiple types of predictive models and make a selection of a trained predictive model to be used for data received from the particular client computing system 104a. The selected model can be trained[corresponds to modify] and the trained model made available to users who have access to the predictive modeling server system 109 and, optionally, permission from the client entity that provided the training data for the model.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-6, 8, 10, 12-13, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breckenridge et al. (US Pat No. 8595154 B2) in view of Huang (US Pat No. 7984112 B2). 
Regarding claim 2
Breckenridge teaches the system of claim 1. 
Breckenridge further teaches wherein the computational resource component collects processing data indicative of processing information from a group of processors associated with the group of computing devices that performs the machine learning process, (col 4 lines 23-30 “A client entity—an individual or a group of people or a company, for example—may desire a trained predictive model that can receive input data from a client computing system 104a[corresponds to computer with processors] belonging to or under the control of the client entity and generate a predictive output. To train a particular predictive model can require a significant Volume of training data, for example, one or more gigabytes of data.”)
Breckenridge does not teach and wherein the batch interval component determines the batch interval data based on the processing data. 
Huang teaches and wherein the batch interval component determines the batch interval data based on the processing data. (abstract “The optimized batch size may be deter mined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.”)
Breckenridge and Huang are analogous art because they are both directed to transferring data over communication network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong to incorporate the teaching Huang in order to include a method or system that uses prefetching techniques to optimize batch size requests. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide “a data prefetching technique optimizes the batch size of prefetch requests” for the purpose of improving limited bandwidth with high latency and improve performance over a communication network as disclosed by Huang (abstract “A data prefetching technique optimizes the batch size of prefetch requests. The optimized batch size may be determined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.”).
Regarding claim 12
Claim 12 recites analogous limitations to dependent claim 2 and therefore is rejected on the same ground as dependent claim 2. 
Regarding claim 19
Claim 19 recites analogous limitations to dependent claim 2 and therefore is rejected on the same ground as dependent claim 2. 

Regarding claim 3
Breckenridge teaches the system of claim 1. 
Breckenridge further teaches wherein the computational resource component collects memory data indicative of memory information from a group of memory devices (Examiner notes that training data from client device are saved in memory therefore it corresponds to “memory information” see col 6 lines 30-35 “Referring to FIG.4, training data (i.e., initial training data) is received from the client computing system (Step 402). For example, the client computing system 202 can upload the training data to the predictive modeling server system 206 over the network 204 either incrementally or in bulk (i.e., as batch).”)
Breckenridge does not teach and wherein the batch interval component determines the batch interval data based on the memory data.Page 37 of 41 
Huang teaches does not teach and wherein the batch interval component determines the batch interval data based on the memory data. YOR820161118US01(Examiner notes that prefecth data are capture from memory see abstract “The optimized batch size may be deter mined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.”)
Breckenridge and Huang are analogous art because they are both directed to transferring data over communication network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong to incorporate the teaching of Huang in order to include a method or system that uses prefetching techniques to optimize batch size requests. 
a data prefetching technique optimizes the batch size of prefetch requests” for the purpose of improving limited bandwidth with high latency and improve performance over a communication network as disclosed by Huang (abstract “A data prefetching technique optimizes the batch size of prefetch requests. The optimized batch size may be determined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.”).
Regarding claim 13
Claim 13 recites analogous limitations to dependent claim 3 and therefore is rejected on the same ground as dependent claim 3. 
Regarding claim 20
Claim 20 recites analogous limitations to dependent claim 3 and therefore is rejected on the same ground as dependent claim 3. 

Regarding claim 5
Breckenridge teaches the system of claim 1. 
Breckenridge further teaches wherein the batch interval data is first batch interval data, (col 4 lines 45-49 “The client computing system 104a may upload new training data whenever the new training data becomes available on an ad hoc basis, periodically in batches, in a batch once a certain Volume has accumulated, or otherwise.”)
machine learning process… (col 7 lines 43-49 “Some examples of training functions that can be used to train a static predictive model include (without limitation): regression (e.g., linear regression, logistic regression), classification and regression tree, multivariate adaptive regression spline and other machine learning training functions (e.g., Naive Bayes, k-nearest neighbors, Support Vector Machines, Perceptron).”)
Breckenridge does not teach and wherein the batch interval component that determines second batch interval data for the …process based on a determination that the group of computing devices satisfy a defined criterion.
Huang teaches and wherein the batch interval component that determines second batch interval data for the …process based on a determination that the group of computing devices satisfy a defined criterion. (Col 8 lines 10-16 “The prefetch transfer time observed in act 401 may be compared to a desired prefetch transfer time threshold (Td) (act 402). T corresponds to a desired level for the prefetch transfer time. Td may be determined empirically based on the fact that Talso represents the “additional latency for the next request introduced by the prefetch.”)
Breckenridge and Huang are analogous art because they are both directed to transferring data over communication network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong to incorporate the teaching Huang in order to include a method or system that uses prefetching techniques to optimize batch size requests. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide “a data prefetching technique optimizes the batch size of prefetch requests” for the purpose of improving limited bandwidth with high latency and improve performance over a communication network as disclosed by Huang (abstract “A data prefetching technique optimizes the batch size of prefetch requests. The optimized batch size may be determined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.”).

Regarding claim 6
Breckenridge teaches the system of claim 1. 
Breckenridge further teaches wherein the batch interval data is first batch interval data, (col 4 lines 45-49 “The client computing system 104a may upload new training data whenever the new training data becomes available on an ad hoc basis, periodically in batches, in a batch once a certain Volume has accumulated, or otherwise.”)
Breckenridge does and wherein the batch interval component determines second batch interval data for the …process in response to a control signal received from an electronic device that monitors the group of computing devices.  
Huang teaches and wherein the batch interval component determines second batch interval data for the…process in response to a control signal received from an electronic device that monitors the group of computing devices. (Col 5 lines 16-21 “The transfer time may be affected by a number of factors, including the bandwidth of WAN 170 and any data compression performed by network acceleration devices 150-A and 150 C. Network acceleration device 150-A begins to receive batch 305 at time t2 and finishes receiving batch 305 at time t3.[corresponds to second batch interval]”)  
Breckenridge and Huang are analogous art because they are both directed to transferring data over communication network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong to incorporate the teaching of Huang in order to include a method or system that uses prefetching techniques to optimize batch size requests. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide “a data prefetching technique optimizes the batch size of prefetch requests” for the purpose of improving limited bandwidth with high latency and improve performance over a communication network as disclosed by Huang (abstract “A data prefetching technique optimizes the batch size of prefetch requests. The optimized batch size may be determined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.”).

Regarding claim 8
Breckenridge teaches the system of claim 1. 
Breckenridge does not teach wherein the batch interval component determines the batch interval data based on the computational resource data and latency data indicative of a set of latency requirements for the group of computing devices. 
Huang teaches wherein the batch interval component determines the batch interval data based on the computational resource data and latency data indicative of a set of latency requirements for the group of computing devices. (Col 8 lines 10-19 “The prefetch transfer time observed in act 401 may be compared to a desired prefetch transfer time threshold (T) (act 402). T corresponds to a desired level for the prefetch transfer time. T may be determined empirically based on the fact that Talso represents the “additional latency for the next request introduced by the prefetch. In other words, T can be defined as the maximum additional latency that can be incurred by the prefetch without significantly degrading the response time.”)
Breckenridge and Huang are analogous art because they are both directed to transferring data over communication network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong to incorporate the teaching Huang in order to include a method or system that uses prefetching techniques to optimize batch size requests. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide “a data prefetching technique optimizes the batch size of prefetch requests” for the purpose of improving limited bandwidth with high latency and improve performance over a communication network as disclosed by Huang (abstract “A data prefetching technique optimizes the batch size of prefetch requests. The optimized batch size may be determined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.”).
Regarding claim 16
Claim 16 recites analogous limitations to dependent claim 8 and therefore is rejected on the same ground as dependent claim 8. 

Regarding claim 10
Breckenridge teaches the system of claim 1. 
Breckenridge does not teach wherein the batch interval data provides improved processing performance for the group of computing devices.Page 38 of 41 YOR820161118US01  
Huang teaches wherein the batch interval data provides improved processing performance for the group of computing devices. (Abstract “The optimized batch size may be determined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.” also see col 6 lines 15-22 “Compression ratio achieved by network acceleration devices 150. Network acceleration devices 150 may reduce the data transmission time by applying various compression techniques. The achieved compression ratio depends on many factors such as the compression algorithm used, the device load, the compressibility of file data, and (for some techniques) whether/how long ago the same data has been seen before.”)Page 38 of 41 
Breckenridge and Huang are analogous art because they are both directed to transferring data over communication network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong to incorporate the teaching of Huang in order to include a method or system that uses prefetching techniques to optimize batch size requests. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide “a data prefetching technique optimizes the batch size of prefetch requests” for the purpose of improving limited bandwidth with high latency and improve performance over a communication network as disclosed by Huang (abstract “A data prefetching technique optimizes the batch size of prefetch requests. The optimized batch size may be determined based on a prefetch transfer time of a previous prefetch operation, where the prefetch transfer time is measured as an elapsed time interval from when data from the previous prefetch operation is first received to when the data from the previous prefetch operation is finished being received.”).
Regarding claim 17
Claim 17 recites analogous limitations to dependent claim 10 and therefore is rejected on the same ground as dependent claim 10. 

Claims 4, 7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Breckenridge et al. (US Pat No. 8595154 B2) in view of Florissi et al. (US Pat No. 10348810 B1). 
Regarding claim 4 
Breckenridge teaches the system of claim 1. 
Breckenridge does not teach wherein the computational resource component collects network data indicative of network bandwidth information associated with the group of computing devices that performs the machine learning process, and wherein the batch interval component determines the batch interval data based on the network data.  
Florissi teaches wherein the computational resource component collects network data indicative of network bandwidth information associated with the group of computing devices that performs the machine learning process, (col 43 lines 36-44 “The computation time on all data zones will be approximately the same, which may more particularly involve assuming that all data zones have the same processing and memory capacity, all data zones have the same connectivity bandwidth, the amount of data to be processed at each data zone is approximately the same, the data stream flow that arrives at each leaf node is approximately the same, and the result batch flow that arrives at each intermediate node is approximately the same.”)
and wherein the batch interval component determines the batch interval data based on the network data. (Examiner notes that the batch interval data is obtained via communication network node as illustrated in FIG. 1 and see col 29 lines 39-50 “A data stream in Spark may be referred to as a "DStream" or discretized stream, comprising a sequence of data batches or RDDs. The term "data batch" as used herein is intended to be broadly construed so as to encompass one or more RDDs or other data arrangements that may be converted into RDDs for performance of Spark computations. The data batches in Spark are created in respective time intervals, also referred to as batch intervals, with a minimum interval of 500 milliseconds. When the time intervals are very small or otherwise close to the minimum interval, the data batches are also referred to as "microbatches."”)
Breckenridge and Florissi are analogous art because they are both directed to transferring data over communication network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong to incorporate the teaching of Florissi in order to include a method or system that uses scalable distributed computations utilizing multiple distinct clouds. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide scalable distributed computations utilizing multiple Florissi (col 1 lines 41-51 “Such a shared distributed file system can be difficult to configure and maintain over multiple local sites that are geographically dispersed and possibly also subject to the above-noted differences in ownership and data format. In the absence of a shared distributed file system, conventional arrangements may require that data collected from sources in different geographic locations be copied from their respective local sites to a single centralized site configured to perform data analytics. Such an arrangement is not only slow and inefficient, but it can also raise serious privacy concerns regarding the copied data.”).
Regarding claim 14
Claim 14 recites analogous limitations to dependent claim 4 and therefore is rejected on the same ground as dependent claim 4. 

Regarding claim 7
Breckenridge teaches the system of claim 1. 
Breckenridge does not teach wherein the batch interval component determines the batch interval data based on one or more patterns associated with the data collected for the machine learning process.  
Florissi teaches wherein the batch interval component determines the batch interval data based on one or more patterns associated with the data collected for the machine learning process. (Examiner notes that the batch interval data is based on the time intervals patterns see col 29 lines 39-50 “A data stream in Spark may be referred to as a "DStream" or discretized stream, comprising a sequence of data batches or RDDs. The term "data batch" as used herein is intended to be broadly construed so as to encompass one or more RDDs or other data arrangements that may be converted into RDDs for performance of Spark computations. The data batches in Spark are created in respective time intervals, also referred to as batch intervals, with a minimum interval of 500 milliseconds. When the time intervals are very small or otherwise close to the minimum interval, the data batches are also referred to as "microbatches."”)
Breckenridge and Florissi are analogous art because they are both directed to transferring data over communication network. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chong to incorporate the teaching of Florissi in order to include a method or system that uses scalable distributed computations utilizing multiple distinct clouds. 
One of ordinary skill in the art would have been motivated to make this modification in order to provide scalable distributed computations utilizing multiple distinct clouds and improve sharing distributed file system efficiently as disclosed by Florissi (col 1 lines 41-51 “Such a shared distributed file system can be difficult to configure and maintain over multiple local sites that are geographically dispersed and possibly also subject to the above-noted differences in ownership and data format. In the absence of a shared distributed file system, conventional arrangements may require that data collected from sources in different geographic locations be copied from their respective local sites to a single centralized site configured to perform data analytics. Such an arrangement is not only slow and inefficient, but it can also raise serious privacy concerns regarding the copied data.”).
Regarding claim 15
Claim 15 recites analogous limitations to dependent claim 7 and therefore is rejected on the same ground as dependent claim 7. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gupta et al. (US 2017/0351530 A1) teaches techniques facilitating synchronization of processing engines for parallel deep learning. 
Rendle et al. (US 2017/0236072 A1) teaches highly scalable and robust machine learning system and technique and, more particularly, to systems and methods for robust large-scale machine learning in a distributed computing environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126